UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6834



ROBERT J. BARKLEY, SR.,

                                           Petitioner - Appellant,

          versus

WILLIAM DUNCIL,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-95-108)


Submitted:   February 27, 1997            Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Robert J. Barkley, Sr., Appellant Pro Se. Scott E. Johnson, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virgin-
ia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny

Appellant's motion for a certificate of probable cause, deny a cer-

tificate of appealability, and dismiss the appeal on the reasoning
of the district court. Barkley v. Duncil, No. CA-95-108 (N.D.W. Va.

Apr. 15, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2